Title: Orderly Book, 23 November 1758
From: Washington, George
To: 



[23 November 1758]

Morning Orders November 23d 1758
Any Soldier who fires his piece without his Officers orders Shall receive 200 Lashes upon the Spot Without the Benefit of a Court Martial.
Bouquets Camp Novr 23 1758
Parole Carlisle
For to Morrow Brigadier Bouquet, Colo. Armstrong, Lt Colo. Work, Majr Jameson.
No Soldier Batmen are to go beyond the Chain of Sentries for water &c. his Horses without having his firelock in his hand & the Sentries are to see that this order is Comply’d with—all the falling Axes are to be Ground and put in order this Night. the greatest Silence always to be observ’d in Camp at night and the Troops to be extreemly Alert upon their posts as we are now so near the Enemy we may expect frequent Alarms, in which Case the Troops are immediately to fall in upon their Incampg Ground, in the Greatest regularity and Silence and their wait for orders & in Case the Alarm happens in the Night bothe the Divisions and Guards that Cover them are to retire 50 Yards behind the fires and there lay down in regular order on their Bellys—the Sentries are upon no Account to Quit their posts unless forced in by the Enemy.
After Orders
The Troops to receive 6 Days flower to Compleat them to the 30th and 4 Days meat to Compleat them to the 28 of this Month. the Field Officers of the different brigades & the Officers of the different Divisions when their divisions are receiving and Mr Wood the Kings Commissary are to attend in order to prevent any Mistakes in the Issuing of it out.
The 1st Brigade to begin to be followd by the 2d then the

3d Brigade Light Horse &c. & they are to Commence to morrow morning as Early as they Can see.
B. O.
The Troops to be under Arms at break of Day in the same disposition they Incamped & Continue ½ an Hour, their Amunition to be Carefully examind and if any of the Quantity order’d be wanted the Deficiency to be made up.
